PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/329,073
Filing Date: 25 Jan 2017
Appellant(s): LESSMANN et al.



__________________
Herbert Muensterer (Reg. No. 50,417)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 25, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 27, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 16-23, 25 and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daisuke Haba (JP 2014-090933). Please note: In the Final Office action, the rejection for the subject matter for each claim began with “Haba discloses…,” wherein the name Haba refers to “Daisuke Haba,” as set forth above. However, to ensure clarity and uniformity, “Daisuke Haba” will herein be referred to as Daisuke.	Regarding Claim 16, Daisuke discloses a blade unit (4) for a safety razor, wherein the blade unit comprises: 	a connecting structure (7) configured to fix the blade unit to a handle (3); 	a blade housing (12, 13) comprising a plurality of blades (14) having respective cutting edges lying in a shaving plane (annotated fig. 2b) and being arranged to exert a cutting action when moved across a user's skin in a shaving direction; and	a rear portion arranged next to the plurality of blades in the shaving direction, comprising:		a non-flexible back portion (annotated fig. 2b) extending parallel to the shaving plane (plane indicated by arrow B), and 
    PNG
    media_image2.png
    453
    643
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    628
    914
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    545
    1019
    media_image4.png
    Greyscale
	Regarding Claim 19-21, Daisuke discloses the flexible portion of the lubricating pad is curved in an arc shape along the rear edge (see Daisuke, annotated fig. 3a, printed above).	Regarding Claim 22, Daisuke discloses the non-flexible back portion comprises a straight member (see Daisuke, annotated fig. 3a, provided above) and an arched member (26) that are connected to each other so as to define at least one hole or recess in which part of the non-flexible portion of the lubricating pad is disposed. The flexible portion and the non-flexible portion of the lubricating pad are received within the  	Regarding Claim 35, Daisuke discloses a method of manufacturing a blade unit for a safety razor, wherein the method comprises:	providing a connecting structure configured to fix the blade unit to a handle; providing a blade housing comprising a plurality of blades having respective cutting edges lying in a shaving plane and being arranged to exert a cutting action when moved across a user's skin in a shaving direction (as set forth above in claim 16); and	providing a rear portion arranged next to the plurality of blades in the shaving direction (as set forth above in claim 16), comprising:	a non-flexible back portion extending parallel to the shaving plane, and a lubricating pad consisting of a flexible portion and a non-flexible portion, the non-flexible portion of the lubricating pad being arranged on and supported by the non-flexible back portion, the flexible portion of the lubricating pad extending rearwards from the non-flexible portion of the lubricating pad beyond the non-flexible back portion to define a rear edge of the rear portion of the blade unit, the flexible portion of the lubricating pad being configured to form a convex skin-contacting surface when bending away from the shaving plane in use (as set forth above in claim 16). 

Claims 16-23, 25 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke (JP 2014-090933) in view of Murgida (US Publication 2011/0016724).	Please note: Regarding the Claims set forth above, this is an alternate rejection regarding the convex skin-contacting surface recited in Claim 16, line 14 and  	The lubricating pad 36 disclosed by Daisuke is formed by a structure with multiple compound curved surfaces with convex portions. In addition to the convex skin-engaging portion that extends across the width of the lubricating pad discussed above in the previous rejection, the compound surfaces of the flexible portion of the lubricating pad includes another convex surface (annotated fig. 6(a); the convex surface indicated by a dashed line present in the cross-section of the element 36) that bends away from the shaving plane in use, wherein at least a portion of this curved surface contacts the user’s skin in use, but fails to specifically disclose this annotated convex surface is a skin-contacting surface.
    PNG
    media_image5.png
    484
    766
    media_image5.png
    Greyscale
 	However, Murgida teaches it is old and well known, in the art of shaving 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to make the convex portion of Daisuke annotated above a convex skin-contacting portion because it is obvious that the user’s skin is flexible and bulges into the space following the skin contacting element, contouring around the convexly curved element as the user slides the device across their skin.	The remaining claims are rejected as set forth above in the previous rejection.
Claims 24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke (JP 2014-090933). 	Regarding Claims 24 and 26-29, Daisuke discloses the lubricating pad and elongate lubricating strip each have a skin contacting area and that each feature, respectively, extends along the width of their respectively disclosed blade units.	Daisuke fails to specifically disclose the following:	In Claim 24, a skin contacting surface area of the lubricating pad is greater than a skin-contacting surface area of the elongate lubricating strip.	In Claim 26, the lubricating pad and elongate lubricating strip extend along at least 60% of an outer perimeter of the blade unit when viewed from a direction perpendicular onto the shaving plane; 	In Claim 27, the lubricating pad and elongate lubricating strip extend along at KSR, 550 U.S. at 418, 82 USPQ2d.
 (2) Response to Argument
	On page 11, lines 6-11, Appellant argues, “since Haba/Daisuke fail to disclose a lubricating pad that has a flexible portion which (i) defines a rear edge of the rear portion of the blade unit and (ii) is configured to form a convex skin-contacting surface when bending away from the shaving plane in use, the instant independent claim 16 and 25 are not anticipated by Haba-Daisuke,” for the following reasons: In response to the first argument, the portion of the skin-contacting surface of Daisuke annotated as “a rear edge” is one of a few edges present on the rear portion of the shaving blade unit of Daisuke, wherein the rear portion of the blade unit is any portion behind the blades with respect to the shaving direction. The claim does not require the edge to be the rearward most edge, therefore, the annotated rear edge of Daisuke can be said to define a rear edge of the rear portion of the blade unit. This reasoning follows the same reasoning articulated by Appellant.  Specifically, Appellant identifies multiple rear edges (in addition to the “rear edge” 28) on the rear portion of the blade unit of the Appellant’s invention, as evident in Appellant’s annotated fig. 18(b), wherein any of the annotated edges identified on the most rearward edge because they are on a rear portion of the blade unit behind the plurality of blades.

    PNG
    media_image6.png
    424
    668
    media_image6.png
    Greyscale

	In response to the second argument, Appellant is correct in stating the frame 11 of Daisuke provides structural rigidity to the shaving cartridge. The frame 11 surrounds the flexible region 40, and forms the rear-most edge of the blade unit. However, the frame does not entirely back deformable element 39 and flexible region 40 as they are suspended within an opening of the blade unit, allowing these elements to move relative to the rest of the blade unit during use when the blade unit is pressed against and slid along the user’s skin during a shave. Daisuke’s translation states the “shaving aid 36 which has the deformable part 39, in order to deform with contact with a skin surface” (translation paragraph 0040, lines 8-9), wherein flexible region 40 is comprised by 

    PNG
    media_image3.png
    628
    914
    media_image3.png
    Greyscale

	In the secondary, two-reference rejections of Claims 16 and 35, where Daisuke is modified by Murgida, an alternative convexly skin-contacting surface is identified in 

    PNG
    media_image5.png
    484
    766
    media_image5.png
    Greyscale

	 On page 11, lines 13-17, Appellant argues the flexible portion allows the lubricating pad to better follow the contours of the human skin surface areas, and in particular the concave skin surface area such as those around the ankles, behind the knees and under the arms. Thus, the size of the skin-contacting surface can be maximized while keeping the size and volume of the blade unit in a reasonable format.”	The Examiner disagrees because this argument is not commensurate with the scope of the claims.  On page 11, line 18-page 12, line 12, Appellant refers to “the allegations on page 13-16 of the February 27, 2020 Final Office Action, submitting it must be kept in mind that matter is “inherent” if the extrinsic evidence makes it clear that may result from a given set of circumstances is not sufficient.  To the contrary, a certain thing must result from a given set of circumstances to be inherent… It further is well settled that an anticipation rejection cannot be predicated on an ambiguous reference. Rather, disclosures in a reference relied on to prove anticipation must be so clear and explicit that those skilled in the art will have no difficultly in ascertaining their meaning. Further, ‘the statute provides for what may be said to be a presumption of novelty in the language of section 102 ‘a person shall be entitled to a patent unless ---.’ What this mean in an ex parte proceeding to obtain a patent, is that the Patent Office has the initial burden of coming forward with some sort of evidence tending to disprove novelty.”	In this section, Appellant is referring to the Response to Arguments section of the previous Final Office Action. The Examiner’s response never states that anything is “inherent.” All responses to Appellant’s arguments in this section are based on information evident in the translation of the Specification and figures of the Daisuke (JP 2014-090933) reference. 	On page 12, line 13 - page 13, line 7, Appellant disagrees with Examiner’s statement, “the portion of element 36 annotated by the Examiner in the Office Action is also an edge in the rearward portion of the blade unit, and thus, can be considered ‘a rear portion of the blade unit’ because even though ‘the rear edge identified in annotated fig. 2B may not be the most rearward edge of the blade unit, it is still an edge that is provided at the rear of the blade unit, and therefore, reads upon [Appellant’s] 	Appellant supports this position by stating, “there is no indication whatsoever to be found in the instant specification or in the instant drawings that the rear edge 28 of the rear portion of the blade unit 24 may not be “the most rearward edge of the blade unit” but some kind of “intermediate” rear edge, nor has the Examiner identified any passage of the instant specification from which a corresponding conclusion might be drawn… All of [the drawings where rear edge 28 is identified] invariably show the rear edge 28 to be “the most rearward edge of the blade unit.”	The Examiner respectfully disagrees. First, the requirement for the “rear edge” to be “the most rearward edge of the blade unit” is not commensurate to the scope of the claim. The claim requires “the flexible portion of the lubricating pad… to define a rear edge of the rear portion of the blade unit…” The Examiner has applied the Broadest Reasonable Interpretation standard to the claim, which does not permit reading limitations from the specification into the claim, but reading the claim “in light of the specification”.  Therefore, the claim was properly construed to read on any edge that is in the rear portion of the blade unit and does not require this edge to be the most rearward edge.	Second, there are multiple rear edges in addition to the “rear edge 28 identified in the Appellant’s Specification that are present on the rear portion of the blade unit of the Appellant’s invention, as evident in Appellant’s annotated fig. 18(b), wherein any of the annotated edges identified on the flexible portion of the lubricating strip can also be considered a “rear edge” even though they are not the most distal rear edge because they are on a rear portion of the blade unit behind the plurality of blades. It should be 

    PNG
    media_image6.png
    424
    668
    media_image6.png
    Greyscale
	In view of the previous argument, Appellant argues on page 13, lines 8-13, “it also must be kept in mind that the correct inquiry in giving a claim term its broadest reasonable interpretation in light of the specification is not whether the specification proscribes or precludes some broad reading of the claim term adopted by the examiner. And it is not simply an interpretation that is not inconsistent with the specification. It is an interpretation that corresponds with what and how the inventor describes his invention in the specification.”	Examiner respectfully disagrees. As shown in Appellant’s annotated fig. 18(b), the guide line for reference character 28 identifying the rear edge in question is not pointing to the rear-most edge of the rear portion. Given the fact that there are multiple any edge located on the flexible portion of the lubricating pad on the rear portion of the blade unit as “a rear edge.” 
	On page 14, lines 19-20, Appellant argues with respect to Murgida, “it is submitted that paragraph [0025] may even be considered to teach away from the presently claimed blade unit.” Appellant explains, “Paragraph [0025] of Murgida discusses stretching skin before shaving, in other words, elements of a razor that are located in front of the blade and not behind the blade unit. In fact, only cap 38 is mentioned as a rear portion and this element is optional” (Brief, page 15, lines 15-17).	On page 16, lines 1-6, Appellant further argues, “there is nothing else in Murgida from which the ordinary skilled artisan can arrive at the presently claimed blade unit. The fact that according to Murgida a cap 38 is only optional suggests to one of ordinary skill in the art that no elaborate elements that have flexible and non-flexible portions for defining a rear portion and a rear edge of the blade unit that forms a convex skin-contacting area when bending away are required or even only advantageous.”	Examiner respectfully disagrees. Murgida is not being used to teach any structure specifically, nor is any structure of Murgida being imported into the blade unit of Daisuke. Murgida is only being relied upon to teach that skin-contacting elements on a shaving system pull and stretch on the skin in some locations and cause the skin to bulge in other areas. In locations where the skin of the user bulges, the skin bulges and conforms around curved edges. It should be noted that even if only a portion of the rear edge of Daisuke’s lubricating pad touches the user’s skin during use, the entire portion can be considered a skin-engaging member.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        January 15, 2021                                                                                                                                                                                                        Conferees:
/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724 
                                                                                                                                                                                                       /SEAN M MICHALSKI/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.